Citation Nr: 1548268	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 16, 2012, and higher than 60 percent since, for chronic fatigue syndrome (CFS).

2.  Entitlement to an initial compensable rating prior to February 16, 2012, and higher than 40 percent since, for fibromyalgia.

3.  Entitlement to an initial rating higher than 10 percent for right hand neuropathic symptoms.

4.  Entitlement to an initial rating higher than 10 percent for left hand neuropathic symptoms.

5.  Entitlement to an initial compensable rating for right upper extremity tremors.

6.  Entitlement to an initial compensable rating for left upper extremity tremors.

7.  Entitlement to an initial compensable rating for shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The decision implemented a preceding July 2008 Board decision granting the Veteran's claims for service connection for right and left hand neuropathic symptoms due to undiagnosed illness and assigned an initial 10 percent rating for each hand.  As well, that decision implemented the Board's grant of service connection for right and left upper extremity tremors, CFS, fibromyalgia, and shortness of breath, also due to undiagnosed illnesses, and assigned initial 0 percent (i.e., noncompensable) ratings for each of these additional disabilities.  

As support for his appeal for higher initial ratings for these several disabilities, the Veteran testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.

In January 2012 the Board remanded these claims for further development, including for VA compensation examinations reassessing the severity of these service-connected disabilities.

A subsequent October 2012 rating decision increased the evaluation for the CFS from 0 to 60 percent, but only retroactively effective as of February 16, 2012, the date of the VA compensation examination the Veteran had undergone pursuant to the Board's remand directive.  Because that increase to 60 percent did not constitute a full grant of the benefits sought, since an even higher 100 percent rating is possible and the Veteran has not indicated he is satisfied or content with the 60 percent rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  That October 2012 rating decision on remand also increased the evaluation for the fibromyalgia from 0 to 40 percent, but as well only retroactively effective from February 16, 2012.  So this claim also is still at issue.  Id.  The ratings for the CFS and fibromyalgia have been "staged".  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability has been more severe than at others).  These claims, therefore, now concern whether he was entitled to compensable ratings for the CFS and fibromyalgia prior to February 16, 2012, and whether he has been entitled to a rating higher than 60 percent since for the CFS and a rating higher than 40 percent since for the fibromyalgia.

The claims of entitlement to initial ratings higher than 10 percent for the right and left hand neuropathic symptoms, and for initial compensable ratings for the right and left upper extremity tremors, require more development before being decided on appeal.  Thus, the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).

Conversely, the Board is going ahead and deciding the claims concerning the ratings for the CFS, fibromyalgia and shortness of breath.


FINDINGS OF FACT

1.  Prior to February 16, 2012, the Veteran's service-connected CFS was not manifested by debilitating fatigue and cognitive impairment or a combination of other signs and symptoms that waxed and waned but resulted in periods of incapacitation of at least one but less than two weeks total duration per year or symptoms controlled by continuous medication.

2.  Since February 16, 2012, his service-connected CFS has not been manifested by nearly constant debilitating fatigue and cognitive impairments or a combination of other signs and symptoms so severe as to restrict routine daily activities almost completely and that occasionally preclude self-care.  

3.  Prior to February 16, 2012, the Veteran's fibromyalgia had not been manifested by widespread musculoskeletal pain and tender points requiring continuous medication for control.  

4.  Effectively since February 16, 2012, he has had a 40 percent rating for his fibromyalgia, which is the maximum possible schedular rating for this disability.

5.  The results of the pulmonary function tests (PFTs) of record do not show the Veteran has a Forced Expiratory Volume in one second (FEV-1) of 80 percent predicted, or an FEV-1 to forced vital capacity (FVC) ratio (FEV-1/FVC) of 80 percent predicted, or need for intermittent inhalational or oral bronchodilator therapy.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the CFS prior to February 16, 2012, or for a rating higher than 60 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2015).  

2.  The criteria are not met for an initial compensable rating for the fibromyalgia prior to February 16, 2012, or for a rating higher than 40 percent since, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5025 (2015).

3.  The criteria are not met for an initial compensable rating for the shortness of breath.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

When, as here, however, the claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disabilities, and the claims since have been granted and he has appealed a "downstream" issue such as the initial rating assigned for the disability, the underlying claim has been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Consequently, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC in November 2009 after separately appealing the initial rating assigned for his service-connected disabilities.  He also since has been provided a Supplemental SOC (SSOC).  Together, the SOC and SSOC cite the applicable law, including the criteria for establishing his entitlement to higher ratings for these disabilities, and provide discussion of the reasons or bases for not assigning higher initial ratings for these disabilities and, in the case of the CFS and fibromyalgia, also explain why even higher ratings for these disabilities were not granted once the ratings for them were increased during the pendency of this appeal.  He therefore has received all required notice concerning these claims.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  Only if there is no reasonable possibility the assistance will help substantiate the claim is there not this additional obligation.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs, lay statements, and private and VA medical treatment records have been obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).  Further, he was afforded VA compensation examinations assessing and even reassessing the severity of his service-connected disabilities, including, as mentioned, following and as a direct result of the Board previously remanding these claims.  The VA examinations, especially in combination, are adequate for deciding these claims because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determinations to properly adjudicate these claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met, including insofar as complying with the terms of the prior remand of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the August 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ, the undersigned, noted the basis of the prior determination and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's record and has an obligation to provide an adequate statement of reasons or bases supporting this decision. 38 U.S.C.A. § 7104  (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  However, while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Id. at 1380.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran must not assume 

the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  Id.

The Board must assess the credibility and weight of all evidence, so including both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  Id.  

Legal Criteria, Factual Background and Analysis

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which represents the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA reviews disabilities in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 


As already alluded to, in initial-rating cases VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

CFS

The Veteran essentially contends that his CFS and associated symptoms warrant an initial compensable rating prior to February 16, 2012, and a rating higher than 60 percent since.  The rating for this disability is under Diagnostic Code 6354, which provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

According to Diagnostic Code 6354, a 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent disability rating is assigned where the disability is manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is warranted where chronic fatigue syndrome is manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year.  

A 60 percent rating is assigned for debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating requires debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Note: For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

Prior to February 16, 2012

During a September 2008 VA CFS examination, the Veteran indicated he "fought with tiredness while in the service."  This problem became considerably worse after separating from service.  In 1998 he was told that he may have CFS.  He was diagnosed, instead, with sleep apnea and started on a Continuous Positive Airway Pressure (CPAP) machine as the means of treatment.  He reported that he was more tired in the morning but, as the day progressed, he felt better.  At the time of the examination, he was not being treated for CFS.  He further reported he had debilitating fatigue that was constant or nearly so, which waxed and waned.  He reported he did not have incapacitating episodes.  His fatigue would last 24 hours or longer after exercise.  His routine daily activities were restricted by 40 percent, with duration of more than 12 months.  A specific example of restricted activities described by him was that he tried to play softball at church and continued to have pain in his hands.  Afterwards he went to the doctor because he could not work.  He described symptoms of fever, sore throat, generalized muscle aches, migratory joint pains, sleep disturbance, inability to concentrate, headaches, enlarged cervical lymph nodes, and other symptoms. 

On objective physical examination, there was no evidence of pharyngitis, cervical lymphadenopathy or axillary lymphadenopathy.  The diagnosis was history of chronic fatigue, improving.  There were significant effects on his usual occupation as a full-time shop mechanic.  He had lost time from work (3 weeks during the last 12 months).  He reported his missed work was due to an inability to use his arms effectively, and headaches.  He had problems with lifting and carrying, he lacked stamina, and had weakness and fatigue.  There was a moderate effect of the problem on chores and shopping, a severe effect on exercise and recreation, and no effect on traveling, feeding, bathing, dressing, toileting and grooming.  The criterion of new-onset of debilitating fatigue was not severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity level for a period of 6 months.  At least 6 of the 10 CFS diagnostic criteria had not been met.  

Based on this medical evidence, the Board finds that the Veteran is not entitled to a compensable rating for his CFS prior to February 16, 2012.  Nothing in the record prior to February 16, 2012 suggests that his symptoms, at a minimum, resulted in debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms, which waxed and waned resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or, symptoms controlled by continuous medication.  These requirements must be met to warrant a compensable (minimum 10 percent) rating.  At the time of the examination in September 2008, the Veteran reported debilitating fatigue that he said waxed and waned and worse in the mornings, but that improved as the day progressed.  He denied any incapacitating episodes, and he was not being treated for CFS, per se, instead, for obstructive sleep apnea by way of a CPAP.  Thus, a compensable (10 percent) rating is not warranted for the initial period at issue prior to February 16, 2012.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

Since February 16, 2012

During the additional VA CFS examination in February 2012, on remand, the Veteran reported that, since his last compensation examination for CFS in 2008, he had had ongoing fatigue and generalized muscle and joint pains, and his symptoms had not improved and were generally worse.  Continuous medication was not required to control his CFS, however.  He is additionally service-connected for fibromyalgia and depression, also separately rated for these other disabilities, both of which reportedly also could cause fatigue.  He did not have an acute-onset of CFS, nor had debilitating fatigue reduced his daily activity level to less than 50 percent of pre-illness level.  He does have symptoms of debilitating fatigue, generalized muscle aches or weakness, headaches, migratory joint pains, and neuropsychological symptoms attributable to his CFS.  When he performs simple tasks, he loses strength and become so fatigued that he cannot complete the task without assistance.  His muscle aches are part of what makes him so tired; he said "it's just a constant nagging ache."  The muscles in his arms/shoulders experience the worst fatigue.  When he uses a hammer, it will sometimes just fly out of his hand due to the weakness of the hand.  He described headaches as starting at the base of his skull and migrating to the front of his skull.  The headaches are intermittent and occur 10 percent of the time.  He takes Tylenol for the headaches, but he will still have mild ones.  He has migratory joint pain that goes from his finger joint up into his shoulders, down to his knees and then down to his feet.  The pain is not every day but it may last for 3 days and then go away for a week; there is no definite pattern.  He reported neuropsychological symptoms of feeling tired and sadness rather than depression.  He receives mental health treatment for mild depression.  He has cognitive impairment attributable to CFS manifested by poor attention, inability to concentrate and confusion.  Specifically, he reported having problems getting through an email and completing computer work from beginning to end (he has to complete it in parts).  He is easily distracted and unable to complete task.  He reported that poor attention span, inability to concentrate and mild confusion are almost constant.  His symptoms due to CFS restrict routine daily activities to less than 50 percent of the pre-illness level.  His symptoms due to CFS do not result in periods of incapacitation, however, and he had no other pertinent physical findings, complications, conditions, signs and/or symptoms of CFS.  The diagnosis was CFS.

The Veteran explained that his CFS sometimes interferes with his ability to complete an 8-hour work day.  Some days he "gets so tired" he has to leave work early or he goes to work later the next day.  His CFS requires him to schedule his day differently.  For example, "if he's feeling quite fatigued, he may not tackle a strenuous task but will delay it till he feels better."  He nonetheless continues to be employed full-time as a mechanic.

Based on these findings, the Board concludes the Veteran is not entitled to a rating higher than 60 percent for his CFS since February 16, 2012.  Nothing in the record from February 2012 onwards suggests his symptoms result in almost completely restricted daily activities.  For such a finding to be made the evidence would have to show he is capable of doing no more than the most basic daily activities.  He quite clearly is impaired from a functional standpoint, just not to this even greater level.  He has continued to work.  Thus, a rating exceeding 60 percent is not warranted.  38 C.F.R. § 4.88b, Diagnostic Code 6354. 

Fibromyalgia

The Veteran essentially contends that his fibromyalgia and associated symptoms warrant an initial compensable rating prior to February 16, 2012, and a rating higher than 40 percent since.  The ratings for his fibromyalgia were determined by Diagnostic Code 5025, which defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  A Note in Diagnostic Code 5025 explains that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  


Prior to February 16, 2012

During a September 2008 VA fibromyalgia examination, the Veteran reported having chronic muscle and joint pain and was told his symptoms sounded like he had fibromyalgia.  However, none of his physicians had ever diagnosed him with fibromyalgia.  He only took pain medication when his pain level got to 6 or 7.  He stated he was afraid of taking too much medication and becoming addicted to it.  He was prescribed Aleve 2 tablets once daily, as needed.  It was explicitly noted however that continuous medication was not required for control.  He had been followed by a rheumatologist and had multiple tests and treatments completed.  He went to physical therapy and received muscle massage with improvement in muscle aches.  He described symptoms of unexplained fatigue, sleep disturbance, musculoskeletal symptoms, dizziness, and shortness of breath that were constant or nearly so.  Precipitating or exacerbating factors were the time of day (worse in the morning) and overexertion; rest alleviated such factors.  He said he had widespread musculoskeletal pain, arthralgia of the arms, legs and back.  The diagnosis was normal examination and history of myalgia of the upper and lower extremities and if it is fibromyalgia, it is not active.  He was employed 
full-time for the past 1 to 2 years as a shop mechanic.  He had lost no time from work during the immediately preceding 12-month period owing to the fibromyalgia.

When considering this medical evidence, the Board finds that the Veteran is not entitled to a compensable rating for his fibromyalgia prior to February 16, 2012.  Nothing in the record prior to February 16, 2012 suggests his symptoms, at minimum, resulted in widespread musculoskeletal pain and tender points that required continuous medication for control.  While he reported musculoskeletal pain affecting both sides of his body, above and below the waist, the axial skeleton and extremities, the September 2008 VA compensation examiner found no objective evidence of musculoskeletal pains and diagnosed a normal examination.  That examiner also clarified that the Veteran had a history of myalgia in the upper and lower extremities, but that the fibromyalgia was inactive at that time, even if accepting the validity of the diagnosis.  There also was express indication that continuous medication was not required for control, and this is a fundamental requirement for the minimum compensable rating of 10 percent.  Furthermore, although the Veteran described symptoms of unexplained fatigue, upper extremity musculoskeletal symptoms, and shortness of breath, which he believed were due to his fibromyalgia disability, service connection is additionally in effect for CFS, specific upper extremity musculoskeletal symptoms, and shortness of breath disabilities.  So to also rate these disabilities under Diagnostic Code 5025 would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Thus, a compensable (minimum 10 percent) rating is unwarranted for the initial period at issue prior to February 16, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 6025.

Since February 16, 2012

Effectively since February 16, 2012, the Veteran has had a higher 40 percent rating for his fibromyalgia.  Therefore, he now has the highest disability rating permitted under Diagnostic Code 5025.  The Board further notes that there are no other applicable codes that would permit for a disability rating exceeding 40 percent for the fibromyalgia.  Additionally, because Diagnostic Code 5025 is not based on limitation of motion (where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply; see Johnson v. Brown, 9 Vet. App. 7, 11 (1996)).  And as he has the maximum schedular rating available under Diagnostic Code 5025 (functional loss is inapplicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated; see VAOPGCPREC 36-97).  A disability rating higher than 40 percent for the fibromyalgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not permitted.  In sum, as the Veteran is in receipt of the maximum evaluation under the applicable diagnostic criteria for fibromyalgia, a higher schedular evaluation is not available.  The Board, however, does also have to consider whether even greater compensation is warranted on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1), and that discussion in later in this decision.


Shortness of Breath

The Veteran is seeking an initial compensable rating for his service-connected shortness of breath.  The rating is under Diagnostic Code 6699-6602 since analogous to impairment owing to bronchial asthma.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27.

In order to warrant a compensable rating the Veteran must, at a minimum, show he meets the requirements based on the objective results of a PFT or takes intermittent inhalational or oral bronchodilator therapy.  Unfortunately, however, there is not this required indication of such impairment.

In January 2006 the Veteran underwent a VA PFT.  His spirometry test at that time suggested a restrictive ventilatory defect.  His lung volumes, as performed by helium dilution, revealed mild restrictive ventilatory defect.  His diffusion capacity was normal.  There were no prior studies available for comparison.

During a September 2008 VA respiratory system examination, the Veteran reported that while he was in the service he would have shortness of breath with exercise.  He has a history of smoking, but has quit.  He continues to have shortness of breath with minimal activities; if he exerts himself to lift anything he experiences shortness of breath.  He was not under any treatment for shortness of breath.  His medical history was negative for any trauma to his respiratory system, respiratory system neoplasm, pneumothorax empyema, asthma, anorexia, chest pain, swelling, and respiratory failure.  He had a history of having a productive cough with occasional sputum purulent, hemoptysis, wheezing, and occasional dyspnea on exertion.  There were no periods of incapacitation.

On objective physical examination, the Veteran had normal heart sounds.  There were no abnormal respiratory findings.  He had normal diaphragm excursion and chest expansion.  There was no chest wall scarring or deformity.  There were no conditions that may be associated with pulmonary restrictive disease.  There were no signs of significant weight loss or malnutrition.  There was no evidence of cor pulmonale, pulmonary hypertension or renovascular hypertension (RVH).  Chest x-rays revealed hypoventilatory chest without active cardiopulmonary process.  The results of his PFTs were normal spirometry.  The diagnosis was dyspnea of unknown etiology.

During his August 2011videoconference hearing, the Veteran testified that he was diagnosed with hyperventilatory chest without cardiopulmonary process.  He stated that he becomes short of breath when walking upstairs or if he performs a physical activity that increases his heart rate; it feels as though he is not getting enough air into his lungs.  He stated that his head feels like it is swelling.  His head and ears get pressure in them and he experiences shortness of breath.  He stated that he has to restrict his activities to avoid the symptoms.  He has not, however, missed work because of shortness of breath.  He uses over-the-counter medications (Benadryl and antihistamines) to treat the disability.  He has not been prescribed any medication for the disability. 

During his February 2012 VA respiratory conditions examination, on remand, the Veteran reported that he sometimes has shortness of breath when walking up a flight of stairs.  He will not play a game of football because he does not feel like he is getting enough air.  His ears start ringing and he experiences a pressure build-up in his head.  He reported that his symptoms were unchanged since the last compensation examination in 2008 because he avoids activities that make him short of breath.  He denied any associated fever, chills, wheezes and cough.  He does not receive treatment for the disability.  His respiratory condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  He does not have a pulmonary condition explaining the illness; his chest X-ray was negative.  

A PFT shows his post-bronchodilator FVC was 80 percent of predicted, 
FEV-1 87 percent of predicted, and FEV-1/FVC of 90 percent.  The examiner explained that FVC percent predicted is the test that most accurately reflects the Veteran's level of disability (based on the condition that was being evaluated for that report).  The diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) was not indicated for the Veteran's respiratory disability.  He does not have multiple respiratory conditions.  The diagnosis was shortness of breath of unknown etiology.  His respiratory disability does not impact his ability to work.  

The Board resultantly must deny the Veteran's claim for an initial compensable rating for his service-connected disability characterized as shortness of breath.  First, his PFT measurements have been less than required, according to the tests done during his VA compensation examinations, including the most recent one in February 2012 on remand.  He has not registered an FEV-1 figure of 71 to 80 percent predicted or a FEV-1/FVC ratio of 71 to 80 percent, or need for intermittent inhalational or oral bronchodilator therapy.  Simply put, the results shown do not support a compensable rating, nor is it shown that he requires inhalational or oral bronchodilator therapy.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Moreover, as the evidence does not reflect any period during which a higher rating would be warranted for the service-connected shortness of breath, the Board cannot "stage" the rating for this disability.  See Fenderson, 12 Vet. App. at 125-26.

Other Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptoms and limitation in functioning for the disabilities at issue in this appeal are reasonably contemplated by the Rating Schedule under the first prong of the analysis.  His reported symptoms associated with CFS, fibromyalgia and shortness of breath are all contemplated by the schedular rating criteria - including in terms of their consequent functional impact.  Thus, his symptoms and limitation in functioning attributable to these disabilities are reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disability are also contemplated in the appropriate diagnostic code and correspond to the overall disability picture presented.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  In sum, there is no indication that the average industrial impairment from the disabilities exceeds that contemplated by the assigned ratings.  38 C.F.R. §§ 4.1, 4.15.  Accordingly, the Board has determined that referral of these claims for extra-schedular consideration is unwarranted.

Finally, there is no derivative claim - either express or implied - of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has described the effects of these disabilities on his occupational functioning as a shop mechanic, including in terms of how he sometimes has to do his work differently, but the ratings for his service-connected disabilities contemplate as much, readily conceding there will be industrial impairment and even considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. §§ 4.1, 4.15.


ORDER

An initial compensable rating prior to February 16, 2012 for the CFS, and higher than 60 percent since, are denied.

An initial compensable rating prior to February 16, 2012 for the fibromyalgia, and higher than 40 percent since, are denied.

An initial compensable rating for the shortness of breath is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of entitlement to initial ratings higher than 10 percent for his right and left hand neuropathic symptoms, and for initial compensable ratings for his right and left upper extremity tremors.  See 38 C.F.R. § 3.159 .


In June 2015 the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits wherein he noted he was receiving ongoing treatment at VA Medical Centers (VAMCs) in Lafayette, Louisiana, Alexandria, Louisiana and Houston, Texas, for disabilities affecting his right and left upper extremities.  A search reveals VA treatment records from the Alexandria VAMC (including Lafayette Community-Based Outpatient Clinic (CBOC)) dated from June 11, 2014 through September 11, 2015, and from the Houston VAMC dated from July 10, 2009 through October 28, 2009, which appear to have been considered by the AOJ but not actually associated with the file.  As such, the AOJ should associate these records with the Veteran's file, including, if more appropriate, the electronic portion of it, as well as associate all records of pertinent VA treatment he has received at other times for the disabilities affecting his right and left upper extremities at issue.  Inasmuch as VA records are constructively on file, they must be obtained and considered.  38 C.F.R. § 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the file complete copies of all updated records of the Veteran's VA treatment for the right and left upper extremity disabilities at issue, to specifically include pertinent records from the Alexandria VAMC (including Lafayette CBOC) dated from June 11, 2014 through September 11, 2015, and from the Houston VAMC dated from July 10, 2009 through October 28, 2009.


2.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him an SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


